SHAW, J.
This is an application for a writ of mandate to compel the judge of the court below to settle a bill of exceptions to be used on appeal by the petitioner, as defendant in the case of People of the State of California v. Charles Donnolly. Since the submission of the application for a mandate the transcript on appeal in the case of People v. Donnolly has been filed, showing that the bill of exceptions in question has been settled by the judge, and it is made a part of the record on appeal. In view of this fact, there is nothing remaining before the court for decision. It is therefore ordered that the petition be dismissed, without costs.
We concur: Van Dyke, J.; Angellotti, J.; McFarland, J.